Name: Commission Regulation (EEC) No 2513/86 of 5 August 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 86 Official Journal of the European Communities No L 221 /9 COMMISSION REGULATION (EEC) No 2513/86 of 5 August 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 8 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1986 . For the Commission Nicolas MOSAR Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 221 / 10 Official Journal of the European Communities 7. 8 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 [ 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 210,32 9201 1 678,50 444,36 1 445,23 28868 150,27 305207 500,97 143,08 1.30 07.01-45 } 07.01-47 [ 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 L40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1 173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 11,72 512 93,53 24,76 80,53 1608 8,37 17007 27,91 7,97 1.70 07.01-67 ex 07.01 H Garlic 277,32 12132 2213,14 585,91 1 905,57 38063 198,14 402422 660,55 188,65 1,74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 . 1.80 07.01 K Asparagus : \ I 1.80.1 ex 07.01-71l  green 539,59 23606 4306,18 1 140,02 3707,73 74061 385,53 783005 1 285,25 367,07 1.80.2 ex 07.01-71l  other 134,87 5925 1075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-75 1 07.01-77 | 07.01 M Tomatoes 35,10 1535 280,13 74,16 241,20 4818 25,08 50938 83,61 23,87 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 994,95 43528 7940,18 2102,09 6836,69 136562 710,88 1443785 2369,88 676,84 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 53,98 2361 430,82 114,05 370,94 7409 38,57 78337 128,58 36,72 1.130 07.01-97 07.01 Til Aubergines 69,63 3046 555,73 147,12 478,50 9557 49,75 101050 165,86 47,37 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 42,12 1842 336,15 88,99 289,43 5781 30,09 61123 100,32 28,65 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 60,90 2664 486,02 128,67 418,47 8359 43,51 88374 145,06 41,42 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 129,29 5656 1031,85 273,17 888,44 17746 92,38 187624 307,97 87,95 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 157,51 6891 1 257,04 332,79 1 082,34 21619 112,54 228571 375,18 107,15 2.50 08.02 A I Sweet oranges, fresh : Il 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 7. 8 . 86 Official Journal of the European Communities No L 221 / 11 Code NIMEXE code T CCT heading No Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 50,39 2204 402,17 106,47 346,28 6916 36,00 73128 120,03 34,28 2.50.3 08.02-05 \\ 08.02-09 08.02-15 08.02-19  others 36,54 1598 291,61 77,20 251,08 5015 26,10 53025 87,03 24,85 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 23,16 1016 184,31 49,80 158,58 3120 16,41 34165 56,03 14,82 2.60.3 08.02.28 08.02 B I  Clementines 73,51 3225 585,59 156,36 505,12 10052 52,48 107362 176,27 48,57 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 56,19 2458 448,44 118,72 386,12 7712 40,14 81542 133,84 38,22 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 59,03 2582 471,09 124,71 405,62 8102 42,17 85660 140,60 40,15 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70l  white 50,32 2201 401,61 106,32 345,80 6907 35,95 73026 119,86 34,23 2.80.2 ex 08.02-70  pink 65,50 2865 522,78 138,40 450,13 8991 46,80 95059 156,03 44,56 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 173,80 7603 1 387,00 367,19 1 194,24 23 854 124,17 252203 413,97 118,23 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 98,17 4294 783,44 207,41 674,56 13474 70,14 142456 233,83 66,78 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 70,49 3084 562,59 148,94 484,41 9676 50,36 102299 167,91 47,95 2.110 08.06-33 \\I I I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 54,06 2365 431,48 114,23 371,52 7421 38,63 78458 128,78 36,78 2.120 08.07-10 08.07 A Apricots 55,08 2409 439,57 116,37 378,48 7560 39,35 79929 131,19 37,47 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 63,93 2797 510,21 135,07 439,30 8775 45,67 92773 152,28 43,49 2.150 08.07-51 08.07-55 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 08.07-75 08.07 D Plums 73,86 3231 589,45 156,05 507,53 10137 52,77 107182 175,93 50,24 2.170 08.08-11 08.08-15 1 08.08 A Strawberries . 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,65 4359 795,30 210,54 684,77 13678 71,20 144612 237,37 67,79 2.180 08.09-11 ex 08.09 Water melons 23,44 1025 187,09 49,53 161,09 3217 16,75 34019 55,84 15,94 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 28,24 1235 225,42 59,67 194,09 3877 20,18 40989 67,28 19,21 2.190.2 ex 08.09-19  other 59,94 2622 478,34 126,63 411,86 8227 42,82 86979 142,77 40,77 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 201,48 8814 1 607,92 425,68 1 384,45 27654 143,95 292372 479,91 137,06 2202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 246,40 10780 1 966,42 520,59 1693,14 33820 176,05 357560 586,91 167,62